Order unanimously reversed on the law without costs and motion for summary judgment granted in part in accordance with the following Memorandum: The court erred in finding, "upon reconsideration,” that plaintiffs did not elect their administrative remedies pursuant to Executive Law § 297 (9). Although that section was amended to provide that a complaint filed with the equal employment opportunity commission shall not constitute the filing of a complaint within the meaning of section 297 (9), the effective date of that amendment was well after plaintiffs filed complaints with that agency. Because the amendment expressly provides for prospective application only, it does not apply to plaintiffs. Thus, we reverse, grant in part defendants’ motion for summary judgment, and dismiss the first and second causes of action of all plaintiffs except Augenstein, thereby reinstating the first *1059ordering paragraph of the order entered August 5, 1992. (Appeals from Order of Supreme Court, Monroe County, Rosenbloom, J.—Summary Judgment.) Present—Callahan, J. P., Pine, Balio, Lawton and Doerr, JJ.